Frank La Sasso had a rule to show cause why a writ ofcertiorari should not issue to review an order of the Passaic County Court of Common Pleas. Upon the return of the rule, the Supreme Court discharged the rule and its opinion is reported in136 N.J.L. 345. Since the decision in State v. Wood, 23Id. 560, it has been settled that no appeal will lie from the refusal to allow a writ of certiorari. To the same effect:Daniel B. Frazier Co. v. Long Beach, 110 Id. 221.
The motion is denied, with costs.